IN THE COURT OF APPEALS OF IOWA

                                     No. 21-0535
                               Filed February 16, 2022


JONATHAN DAVID GORDON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Johnson County, Chad A. Kepros,

Judge.



      An inmate appeals the summary disposition of his application for

postconviction relief. AFFIRMED.



      Jeremy L. Merrill of Merrill Law, PLC, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant Attorney

General, for appellee State.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                            2


TABOR, Judge.

          Jonathan Gordon is serving a prison sentence not to exceed fifteen years

on his conviction for third-degree sexual abuse as a habitual offender. Our court

affirmed his conviction on direct appeal, turning back his claim that the district court

abused its discretion in allowing evidence of Gordon’s prior domestic abuse

assault against the complaining witness, Katie, who was the mother of his child.

State v. Gordon, No. 16-1453, 2017 WL 6039993, at *3 (Iowa Ct. App. Dec. 6,

2017). He then applied for postconviction relief (PCR). The district court granted

the State’s motion for summary disposition of Gordon’s application.

          Gordon appeals that ruling, contending genuine issues of material fact

required a trial on three of his PCR claims. Those claims include (1) ineffective

assistance of trial counsel for “inadequate impeachment” of Katie on the witness

stand; (2) ineffective assistance of appellate counsel for not challenging the denial

of his request to play Katie’s recorded statements for the jury; and (3) newly

discovered evidence that a former police officer who had arrested Gordon for a

different offense did not disclose that information during voir dire and served on

the jury.

          We agree with the district court that the State properly supported its motion

for summary disposition. And Gordon, as the resisting party, did not present

specific facts showing the existence of genuine issues for trial on any of those

three claims. See Iowa Code § 822.6(3) (2020); Iowa R. Civ. P. 1.981(5). So we

affirm.
                                        3


       I.      Facts and Prior Proceedings

       In October 2015, Gordon was at Katie’s home visiting their eighteen-month-

old child. They agreed that Gordon would watch the child, while she went into her

bedroom to take a nap. But after just ten to fifteen minutes, Gordon entered her

bedroom uninvited, uncovered her, and pulled down her shorts. Katie testified that

she told Gordon she did not want to have sex. Despite her protests, Gordon

“continued to perform oral sex.” After their toddler entered the room, Gordon threw

a blanket over them and then inserted his penis into her vagina. Gordon asserted

that their sexual encounter was consensual.

       After Katie gave Gordon a ride home, she called a friend to report what

happened. The friend contacted the police, and an investigation followed. The

State charged Gordon with sexual abuse in the third degree, alleging that he

performed a sex act by force or against Katie’s will. See Iowa Code § 709.4(1)(a)

(2015). The State also alleged that Gordon was a habitual offender.        See id.

§ 903B.1. Both Katie and Gordon testified at trial. Believing Katie, the jurors

returned a guilty verdict.   And Gordon received an indeterminate fifteen-year

sentence.

       Eighteen months after our court affirmed his conviction on direct appeal,

Gordon, representing himself, applied for PCR.       But his petition was vague,

alleging nonspecific newly discovered evidence and a barebones ineffective-

assistance-of-counsel claim. After the court appointed PCR counsel, Gordon filed

a recast application. That application fleshed out the claim that trial counsel was

ineffective.   Gordon asserted that “there were several documented false

statements by the complaining witness that were not properly developed as
                                            4


impeachment. This could have bolstered a valid defense that the sex act was not

in fact committed against the will of the complaining witness.”1 Gordon also

complained about his representation on direct appeal. He asserted: “Appellate

counsel failed to challenge a ruling by the district court that prevented the jury from

hearing recorded phone calls that directly contradicted the complaining witness

testimony that she had stopped having sexual encounters with the defendant.”

       As for newly discovered evidence, Gordon asserted that “during the trial,

one of the jurors seemed to him to be someone that he knew. After the trial

concluded, Mr. Gordon realized that the witness was a former police officer who

had arrested or investigated him in the past. Mr. Gordon believes that the juror

failed to disclose this to the parties during voir dire.”

       In its answer, the State denied Gordon’s assertions and asked the court to

dismiss the PCR application. Gordon resisted. In January 2020, the district court

denied the State’s request to dismiss the recast petition. But before setting the

matter for trial, the court added: “As discovery proceeds, if [the State] continues to

believe that there is no legal basis for the ineffective assistance of counsel and

newly discovered evidence claims, [it] may seek summary disposition of the case

in the style of a summary judgment motion, pursuant to Iowa Code § 822.6.”

       And the State did just that, moving for summary disposition in January 2021.

In its motion, the State relied on the record of the proceedings in the criminal case

as its “undisputed material facts.” Gordon resisted but presented no affidavits or

other discovery to show genuine issues of material fact to bolster his claims.


1Gordon also alleged that trial counsel was in poor health and should have sought
a continuance. Gordon does not pursue that allegation in this appeal.
                                          5


Gordon did note that his trial attorney was now deceased but insisted that was not

a ground for concluding there was no genuine issue of material fact supporting his

claim of ineffective assistance. The district court granted the motion for summary

disposition. Gordon now appeals.

        II.    Scope and Standards of Review

        We review summary dispositions of PCR applications for correction of legal

error. Linn v. State, 929 N.W.2d 717, 729 (Iowa 2019). But we switch to de novo

review for ineffective-assistance claims. See id.

        On his ineffective-assistance claims, Gordon must show (1) counsel failed

to perform an essential duty and (2) prejudice resulted. See id. at 730. On his

newly discovered evidence claim, Gordon must show (1) the evidence was

discovered after the verdict; (2) it could not have been discovered earlier in the

exercise of due diligence; (3) it is material to the issues in the case; and (4) it

probably would have changed the result of the trial. Moon v. State, 911 N.W.2d

137, 151 (Iowa 2018).

        III.   Analysis

        Summary judgment principles apply to motions for disposition of a PCR

application without a trial on the merits. Manning v. State, 654 N.W.2d 555, 560

(Iowa 2002); compare Iowa Code § 822.6(3) (2020)2 with Iowa R. Civ. P. 1.981(3).3


2   That section provides:
        The court may grant a motion by either party for summary disposition
        of the application, when it appears from the pleadings, depositions,
        answers to interrogatories, and admissions and agreements of fact,
        together with any affidavits submitted, that there is no genuine issue
        of material fact and the moving party is entitled to judgment as a
        matter of law.
3   And that section provides:
                                           6


A hearing on the merits is required for properly pleaded claims of ineffective

assistance of counsel, if relevant circumstances of counsel’s performance are not

a part of the criminal record. Manning, 654 N.W.2d at 562. But if the moving party

shows the pertinent facts are undisputed in the record, the resisting party “must

set forth specific facts showing that there is a genuine issue for trial.” Davis v.

State, 520 N.W.2d 319, 321 (Iowa Ct. App. 1994); see Iowa R. Civ. P. 1.981(5)

(“When a motion for summary judgment is made and supported as provided in this

rule, an adverse party may not rest upon the mere allegations or denials in the

pleadings, but the response, by affidavits or as otherwise provided in this rule, must

set forth specific facts showing that there is a genuine issue for trial. If the adverse

party does not so respond, summary judgment, if appropriate, shall be entered.”).

       On all three of Gordon’s claims, the criminal record supported the State’s

motion for summary disposition. And Gordon did not produce “specific facts”

exposing a triable issue. Viewing the record in the light most favorable to Gordon,

we find the State was entitled to judgment as a matter of law.

       First, on his claim of ineffective assistance of trial counsel, Gordon claimed

in his recast application that counsel should have impeached Katie with “several

documented false statements.” But he never produced that documentation. Now

on appeal, he advances this sparing and circular argument: “Without an evidentiary

record it is difficult to assess exactly what could have been developed by allowing




       The judgment sought shall be rendered forthwith if the pleadings,
       depositions, answers to interrogatories, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue
       as to any material fact and that the moving party is entitled to a
       judgment as a matter of law.
                                        7


Gordon to proceed with evidence in the postconviction relief action.” The State

demonstrated through the criminal trial transcript that Gordon’s counsel vigorously

cross examined Katie and impeached her with statements from her deposition and

interviews with law enforcement. In response to the State’s undisputed facts

refuting his ineffective-assistance claim, Gordon had to do more than rest on the

“mere allegation” in his pleading. See Iowa R. Civ. P. 1.981(5). With no showing

that counsel failed to explore other inconsistencies with Katie, Gordon’s claim

cannot survive the State’s motion.

      Second, Gordon contends his appellate counsel should have challenged

the district court’s ruling on his request to play recorded phone calls between

Gordon and Katie.      These phone calls, he argued, would refresh Katie’s

recollection that she continued to have sexual relations with him after his January

2014 domestic abuse assault. The court ruled that the defense could not play the

calls in open court but could have Katie listen to them outside the presence of the

jury and then ask her more questions. The parties agreed that Katie would listen

to two recordings. Counsel then resumed his cross-examination and she admitted

having consensual sex with Gordon after January 2014.

      In this PCR, Gordon does not explain how the court’s ruling on the

recordings was legally wrong or how his case would have benefitted from the jury

hearing the recordings. And he did not submit the recordings as an offer of proof.

So there was no viable issue to be raised on direct appeal. Appellate counsel had

no duty to raise the unpreserved claim. See Johnson v. State, 860 N.W.2d 913,

922 (Iowa Ct. App. 2014) (explaining “appellate counsel would not have been

ineffective for failing to raise a meritless issue”). What’s more, Gordon did not
                                           8


present the recordings in response to the State’s motion for summary disposition

in the PCR proceedings. Summary disposition was appropriate on this claim.

       Third and finally, Gordon contends the “possible bias” of a former police

officer who served on his jury is “certainly a valid area for exploration” at a full-

fledged PCR trial. But as the PCR court held, Gordon could have discovered that

information before the verdict through due diligence. Defendants who are aware

of evidence before a verdict but make no effort to pursue it cannot receive a new

trial. State v. Uranga, 950 N.W.2d 239, 243 (Iowa 2020). Gordon asserted in his

application that the juror “seemed to be someone that he knew” but Gordon did not

realize until after the jury found him guilty that the juror was a former police officer.

With access to the juror list, Gordon could have investigated his familiarity with the

juror before the verdict. His inaction prevents a new trial. See id. (warning “a

defendant must exhaust the probable sources of information concerning his case;

he must use that of which he knows, and he must follow all clues which would fairly

advise a diligent man that something bearing on his litigation might be discovered

or developed” (emphasis in original) (citations omitted)).

       In sum, the district court properly granted the State’s motion for summary

disposition of Gordon’s PCR claims.

       AFFIRMED.